ABRASIVE ARTICLE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/15/22, with respect to 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) of claim 1 and the dependents have been withdrawn. 
Claim Objections
Claims 1, 7, and 10-13 objected to because of the following informalities:  
Claim 1: An abrasive article comprising: a plurality of holes arranged in a hole pattern in which a hole density decreases from an inner region of the hole pattern to an outer region of the hole pattern, wherein the hole pattern defines at least one spiral pattern along which at least a portion of the plurality of holes of the hole pattern are arranged.
Claim 7: An abrasive article comprising: a plurality of holes arranged in a hole pattern in which a hole density decreases from an inner region of the hole pattern to an outer region of the hole pattern, wherein comprises at least one said at least one elongated hole has a second elongation of a second elongated hole of the plurality of holes; and wherein said at least one elongated hole has a first radius different from a second radius of the second elongated hole. 
Claim 10: The abrasive article as claimed in claim 4, wherein the hole pattern defines at least one spiral pattern along which at least a portion of the plurality of holes of the hole pattern are arranged.
Claim 11: The abrasive article as claimed in claim 1, wherein the hole pattern includes at least one elongated hole and is arranged along each of a plurality of spiral patterns of the at least one spiral pattern.
Claim 12: The abrasive article as claimed in claim 1, wherein a respective elongated hole is arranged and aligned along an associated spiral  pattern of the at least one spiral pattern in such a manner that an axis defined by an elongation of the respective elongated hole extends substantially tangentially to the associated spiral pattern.
Claim 13: The abrasive article as claimed in claim 10, wherein the hole pattern comprises a center hole and a tangent to the center hole forms a tangent to the at least one spiral  pattern.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18, and 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8, 10-18, and 20-22 recite (or depend from those that recite) “hole density”.  Applicant defines the hole density as, “[a] number of holes and the total size thereof define a surface area A.sub.L of the corresponding holes.  With reference to a surface A.sub.S of the abrasive article on which the holes are arranged, a hole density p=A.sub.L/A.sub.S can consequently be defined”  ([0020]).  
This hole “density” is contrary to the accepted meaning of the term “density” as the defined hole density within the specification is seemingly unitless, contrary to density which is a quantity divided by an area/volume.  While a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In this case, the “hole density” as described in the specification would be considered a ratio of the hole area to the surface area.  However, as defined in the claim, it’s unclear whether applicant is using the definition accepted within the art for hole density, which would be the amount of holes per area, or whether applicant is referencing the “hole density” defined in the specification, which is the surface area of holes per the entire surface area of the abrasive surface.  
Applicant discusses a “maximum surface area” which is a surface area “without deducting surface portions which are created by holes in the abrasive article.”  Applicant also states that the “a maximum surface area available as abrasive surface” [emphasis added], which seems to make “abrasive surface” and “maximum surface area” interchangeable, though applicant later defines the abrasive surface differently wherein “[e]ach hole made in the abrasive article reduces said surface area available as abrasive surface by the corresponding surface area assumed by the hole” [Application Publication; Paragraph 0010].
As best understood, applicant has seemingly defined “maximum surface area” as simply the area which, for a circle, would be             
                A
                =
                π
                
                    
                        r
                    
                    
                        2
                    
                
            
        .
Additionally, Applicant has also defined a surface area as             
                [
                π
                
                    
                        r
                    
                    
                        2
                    
                
                ]
            
        – [hole_surface_area].  
Therefore, it’s unclear what applicant considers a “surface area” in terms of the equation for defining the hole density.   
While applicant has attempted to clarify the area by adding “of an overall area of the inner region”, it’s still unclear whether “overall area” includes the area of the holes or not.  Applicant should clarify what is meant by “hole density” within the body of the claim.  Applicant should also define what is meant by the surface area of the abrasive article, as to whether this includes or subtracts the area(s) of the hole(s).  No new matter should be added.  
Since one of ordinary skill in the art would consider a “hole” to not be part of a surface (i.e. where the hole is a feature separate from the surface), then, for the purpose of examination, the examiner will consider “surface area” in the context of the claims to mean the area of the surface without including the area of the holes.  
Claim 5 recites, “the entire hole pattern” and “the entire abrasive article”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 is interpreted as, “the hole pattern” and “the abrasive article”, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (GB 2515764).
                Regarding claim 1, Simon discloses an abrasive article comprising: a plurality of holes (10) arranged in a hole pattern in which a hole density decreases from an inner region (Zone A) of the hole pattern to an outer region (Zone B) of the hole pattern (as shown in modified Table 3 below), wherein the hole pattern defines at least one spiral line (shown below in annotated Figure 2) along which at least a portion of the plurality of holes of the hole pattern are arranged (Fig. 2).

    PNG
    media_image1.png
    87
    514
    media_image1.png
    Greyscale

[Modified Table 3, Simon]

    PNG
    media_image2.png
    287
    331
    media_image2.png
    Greyscale


                Regarding claim 3, Simon discloses the abrasive article as claimed in claim 1, wherein a second hole density in the outer region (Zone B) of the hole pattern is between 1.5% and 4.8% (2.79%) of an overall surface area of the outer region (Fig. 2; see Modified Table 3 above).
          
     
Claims 1, 6-8, 11-13 and 20-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nymark (USD816131).
Regarding claim 1, Nymark teaches an abrasive article comprising (claim): a plurality of holes (can be seen from Fig. 1) arranged in a hole pattern in which a hole density decreases from an inner region of the hole pattern to an outer region of the hole pattern, wherein the hole pattern defines at least one spiral line along which at least a portion of the plurality of holes of the hole pattern are arranged (see annotated Fig. 2).
Regarding claim 20, Nymark teaches wherein at least one hole of the plurality of the hole pattern is formed as an elongated hole (Fig. 2).
Regarding claim 6, Nymark teaches wherein a first number of elongated holes in the inner region of the hole pattern is greater than a second number of elongated holes in the outer region of the hole pattern (see annotated Fig. 2).
Regarding claim 7, Nymark teaches an abrasive article comprising (claim): a plurality of holes (can be seen in Fig. 1) arranged in a hole pattern in which a hole density decreases from an inner region of the hole pattern to an outer region of the hole pattern, wherein at least one hole of the plurality of holes of the hole pattern is formed as an elongated hole, and wherein at least one of a first elongation and a first radius of a first elongated hole of the at least one hole is different from at least one of a second elongation and a second radius of a second elongated hole of the at least one hole (see annotated Fig. 2; see claim objections above).
Regarding claim 8, Nymark teaches wherein the hole pattern is at least one of rotationally symmetrical, rotary-symmetrical, axially symmetrical, point symmetrical, and translation symmetrical (Fig. 2).
Regarding claim 11, Nymark teaches wherein the hole pattern includes at least one elongated hole is arranged along each of a plurality of spiral lines of the at least one spiral line (Fig. 2).
Regarding claim 12, Nymark teaches wherein a respective elongated hole is arranged aligned along an associated spiral lines of the at least one spiral line in such a manner that an axis defined by an elongation of the respective elongated hole extends substantially tangentially to the associated spiral line (see annotated Fig. 2).
Regarding claim 13, Nymark teaches wherein the hole pattern comprises a center hole and a tangent to the center hole forms a tangent to the at least one spiral line (see annotated Fig. 2).
Regarding claim 21, Nymark teaches wherein at least one hole (center hole) of the plurality of holes of the hole pattern is formed as a circular hole (see annotated Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 10, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Simon (GB 2515764).
Regarding claim 2, Simon discloses the abrasive article as claimed in claim 1, but fails to disclose wherein a first hole density in the inner region of the pattern is between 7.5% and 16.0% of an overall area of the inner region.  
However, Simon does teach that the inner region has a hole density of 4.912% in Table 3 (see above).  Simon teaches that putting holes in the abrasive article increases dust extraction and improves cut [Simon; page 2, lines 6-7], but putting too many holes, particularly at the edges (inner and outer in the case of a circular disk), decreases the structural integrity and increases the rate of tears [Simon; page 2, lines 18-21].  Simon shows a range of hole densities at the edges (Zone A and Zone E in this case) that ranges from 4.9% at the inner edge (Zone A) to 17.9% at the outer edge (Zone E) (Table 3) that Simon considers sufficient for providing dust extraction but not considered to overly weaken the structural integrity at the edges.  It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the prior art of Simon held modifying the size and number of the holes, which serves as the hole density, in order to optimize cut rate and decrease wear, it therefore would have been obvious optimization for one of ordinary skill in the art to modify the hole density of the inner region (Zone A of Simon) of the abrasive disk to the claimed range of 7.5% to 16.0% as claimed as this would increase the dust extraction of the inner region of Simon’s embodiment of Figure 3 while still falling within the acceptable range at the edges as taught by Simon.    
Regarding claim 4, Simon discloses an abrasive article comprising: a plurality of holes (10) arranged in a hole pattern in which a hole density decreases from an inner region (Zone A) of the hole pattern to an outer region (Zone B) of the hole pattern (as shown in modified Table 3 above), wherein a ratio of a first hole density in the inner region (Zone A, 0.049192) to a second hole density in the outer region (Zone B, 0.027975) is 1.75.
	Simon does not disclose the ratio between 1.9 and 6.9.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ratio of the first hole density with respect to the second hole density of Simon from 1.75, to between 1.9 and 6.9, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  The ratio of 1.75 taught by Simon is so mathematically close that the difference between the claimed rations are virtually negligible absent any showing of unexpected results or criticality (See MPEP 2144.05).  Since the prior art of Simon held modifying the size and number of the holes, which serves as the hole density, in order to optimize cut rate and decrease wear, it therefore would have been obvious optimization for one of ordinary skill in the art to modify the hole density ratio between the inner region and the outer region of the abrasive disk to the claimed range of 1.9 to 6.9 as claimed as this would increase the dust extraction of the inner region of Simon’s embodiment of Figure 3 while still falling within the acceptable range at the edges as taught by Simon.    
	Regarding claim 5, Simon discloses the abrasive article as claimed in claim 1, but fails to disclose wherein an overall hole density of the [[entire]] hole pattern  is between 2.6% and 6.8% of an overall surface area of the [[entire]] abrasive article.
                However, Simon does teach Zones A and B (4.9% and 2.8%, respectively) fall within the claimed range (see modified table above showing hole density).  Simon states that the number of holes is increased to enhance dust extraction and cut, but increasing hole density will lead to issues with structural integrity, including ripping, particularly towards the edges of the disk [Simon; page 2, lines 18-21].  It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since the prior art of Simon held modifying the size and number of the holes, which serves as the hole density, in order to optimize cut rate and decrease wear, it therefore would have been obvious optimization for one of ordinary skill in the art to modify the hole density across the entire surface of the abrasive disk to the claimed range to decrease ripping and tearing.  
	Regarding claim 10, Simon teaches wherein the hole pattern defines at least one spiral line along which at least a portion of the plurality of holes of the hole pattern are arranged (see annotated Fig. 2 above).
	Regarding claim 17, Simon teaches wherein the ratio is 1.79.
Simon does not disclose the ratio between 3.1 and 5.7.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ratio of the first hole density with respect to the second hole density of Simon from 1.75, to between 3.1 and 5.7, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  The ratio of 1.75 taught by Simon is so mathematically close that the difference between the claimed rations are virtually negligible absent any showing of unexpected results or criticality (See MPEP 2144.05).  Since the prior art of Simon held modifying the size and number of the holes, which serves as the hole density, in order to optimize cut rate and decrease wear, it therefore would have been obvious optimization for one of ordinary skill in the art to modify the hole density ratio between the inner region and the outer region of the abrasive disk to the claimed range of 3.1 to 5.7 as claimed as this would increase the dust extraction of the inner region of Simon’s embodiment of Figure 3 while still falling within the acceptable range at the edges as taught by Simon.    
Claims 14 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Nymark (USD816131) in view of Simon (GB 2515764).
Regarding claim 14, Nymark teaches wherein the abrasive article is an abrasive disk (claim).
Nymark is silent to the abrasive article being a coated abrasive disk.
Simon teaches an abrasive article with holes formed in a pattern of a spiral, wherein the abrasive article is an abrasive disk (11) (Abstract, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the article taught by Nymark coated, as taught by Simon, because Simon discloses common abrasive articles with like patterns to Nymark often comprise paper or cloth, coated with an abrasive coating.  One of ordinary skill in the art would be likely to choose this material when replicating Nymark.
Regarding claim 22, Nymark teach wherein the hole pattern includes at least one circular hole (center hole) (See annotated Fig. 2).
Nymark does not teach wherein the hole pattern includes at least one circular hole arranged along each of the plurality of spiral lines of the at least one spiral line.
Simon teaches an abrasive article with a plurality of circular holes in a spiral pattern (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use circular holes instead of oval holes in the spiral pattern of Nymark, because Simon teaches abrasive articles with spiral hole patterns are effective at dust extraction while maintaining the structural integrity of the product.  By using circular holes in Nymark, Nymark can still be successful in abrading products, while maintaining the same/similar density pattern.


    PNG
    media_image3.png
    516
    634
    media_image3.png
    Greyscale

Nymark, annotated Fig. 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723